Citation Nr: 0948078	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  07-03 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine (low back 
disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
November 1975, including combat service in Vietnam, and his 
decorations include the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St, 
Petersburg, Florida, which, in pertinent part, established 
service connection for the Veteran's low back disorder, and 
assigned an initial rating of 10 percent, effective September 
26, 2005.  

The Board notes the Veteran has also raised the issues of 
entitlement to higher ratings for his posttraumatic stress 
disorder (PTSD).  To date, this issue has not been considered 
by VA and it is referred to the RO for appropriate action.  

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran contends that his low back disability warrants a 
higher rating than 10 percent under the orthopedic codes and 
higher ratings for his right and left lower extremity 
radiculopathy, which are separately rated.

The Board acknowledges that the Veteran was accorded a VA 
medical examination of his spine in December 2005.  However, 
it has been approximately four years since that examination, 
and he asserts in a December 2009 statement that there is no 
real current disability picture for this issue as a result 
thereof.  In addition, the representative, citing to caselaw, 
indicated that the disability was worse than when originally 
rated, and that available evidence was too old to adequately 
evaluate the condition, then VA must provide a new 
examination.  The Board also notes that VA's General Counsel 
has indicated that when a claimant asserts that the severity 
of a disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  Consequently, the Board 
concludes that a remand is required in order to accord the 
Veteran a new examination of his service-connected low back 
disorder.

In addition, in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a TDIU claim is part of a claim for a 
higher rating when such claim is raised by the record or 
asserted by the Veteran.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  As such, the RO must consider this issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the Veteran for his low 
back disorder since June 2008.  After 
securing any necessary release, the RO 
should obtain those records not on file.

2.  After associating all outstanding 
records with the claims folder, the RO 
should schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of any orthopedic and 
neurologic impairment related to the 
Veteran's back disability.  The claims 
folder should be made available to and 
reviewed by the examiner.

The examiner should identify all back 
orthopedic pathology found to be present.  
The examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion, 
and should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the 
Veteran's back.  

In addition, if possible, the examiner 
should state whether the back disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.  

Further, the examiner should also discuss 
the nature and severity of any right or 
left-sided radiculopathy or neuropathy 
found to be present.  The examiner must 
also state whether the Veteran has bowel 
or bladder problems related to his low 
back disability.

The examiner must also indicate the 
impact the Veteran's low back disability 
has on his ability to secure or follow a 
substantially gainful occupation.

All findings and conclusions should be 
set forth in a legible report. 

3.  Then, the RO should adjudicate the 
Veteran's claim, which must include 
adjudicating whether a TDIU is warranted.  
The RO must also specifically consider 
whether the Veteran's low back disability 
warrants higher rating under all 
orthopedic and neurological codes.  If 
the benefits sought on appeal are not 
granted in full, the AMC should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.  By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

